DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1, 5-19, and 25-26 are rejected while claims 2-4 are cancelled and claims 20-24 are withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/1/2022, with respect to the rejection(s) of claim(s) 1 and 5-25  under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Adrian as described below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-10, 12, 16-17, 18-19, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adrian (U.S. Patent No. 8,727,382).
Claim 1, Adrian discloses: 
A plug connector arrangement (see figs. 6-7) for media lines, the arrangement comprising: 
at least one connecting body (2, fig. 6) and at least one lug component (3, fig. 6), 
the connecting body having at least one receiving opening for at least partial accommodating of the lug component and defining a fluid channel (see fig. 6, where the lug component is inserted into the connecting body), the lug component being in connection with the fluid channel, 
at least one connecting element (4, fig. 6) connecting and retaining the connecting body and the lug component to each other, 
the connecting element having a first portion (10, fig. 6) engaging the connecting body in a first positive-locking snap-in connection and the connecting element having a second portion (11, fig. 6) engaging the lug component in a second positive-locking snap-in connection, 
wherein the perimeter of the first portion of the connecting element forming the first snap-in connection is a closed perimeter and the perimeter of the second portion of the connecting element forming the second snap-in connection is a closed perimeter (see fig. 3 for illustrative purposes showing the first and second portion are a closed perimeter).

Claim 5, Adrian discloses:
The plug connector arrangement according to claim 1, wherein the connecting element includes a first snap-in section (10, figs. 6-7) and a second snap-in section (11, figs. 6-7), 
at least one of the first and second snap-in sections defining a snap-in setback (see Col. 9, lines 21-23, where the snap-in sections defines a “linearly extending cross-sectional increase” which can be interpreted as a “set back”).

Claim 6, Adrian discloses: 
The plug connector arrangement according to claim 1, wherein at least one of the connecting element and an inner perimeter of the connecting element is of a circular ring shape (see fig. 6).

Claim 7, Adrian discloses: 
The plug connector arrangement according to claim 1, wherein the connecting element includes an elastic compensating element (23, fig. 6) positioned between the connecting body and the lug component.

Claim 9, Adrian discloses: 
	The plug connector arrangement according to claim 7, wherein the compensating element has in an axial cross section one of a polygonal shape, trapezoidal shape, circular shape, oval shape, concave region or convex region (see fig. 6).

Claim 10, Adrian discloses: 
The plug connector arrangement according to claim 7, wherein the compensating element is arranged one of centrally or offset in the axial direction relative to the connecting element (see fig. 6).

Claim 12, Adrian discloses: 
The plug connector arrangement according to claim 1, wherein the connecting element includes at least two set fracture sites (13, fig. 6) configured to irreversibly separate in one of a radial or axial direction (see Col. 7, lines 40-42, where “at least one” fracture site can be used).

Claim 16, Adrian discloses: 
The plug connector arrangement according to claim 1, wherein the connecting element is retained by a radial pre-tensioning force applied against one of a first ring collar (7, fig. 6) on the connecting body or a second ring collar (8, fig. 6) on the lug component.

Claim 17, Adrian discloses:
The plug connector arrangement according to claim 1, wherein the connecting body includes at least one contact surface (7, fig. 6) engaged with the connecting element (see element 7 in fig. 6, where the surface of element 7 is engaged with the surface of element 7).

Claim 18, Adrian discloses: 
The plug connector arrangement according to claim 1, wherein the connecting body includes a retaining area having at least one retaining surface (see element 2 in fig. 6, where a circular surface is between the first collar and pipe 5) configured to receive radially insertable retaining arms of an assembly tool (it appears a tool with radially extending arms would be placeable on the retaining surface).

Claim 19, Adrian discloses: 
	A connecting element for a plug connector arrangement having at least one connecting body (2, fig. 6) and at least one lug component (3, fig. 6), the connecting element comprising: 
an element (4, fig. 6) connecting and retaining the connecting body and the lug component to each other, the element having a first portion (10, fig. 6) engaging the connecting body in a first positive-locking snap-in connection and having a second portion (11, fig. 6) engaging the lug component in a second positive-locking snap-in connection, wherein the first portion includes a first perimeter defining a closed perimeter and the second portion includes a second perimeter also defining a closed perimeter (see fig. 6, where both first and second portion define a closed perimeter).

Claim 25, Adrian discloses: 
The plug connector arrangement according to claim 1, wherein the first and second snap-in connections being permanent connections only disconnected by at least partial destruction thereof (see “predetermined breaking point” shown as 13 in fig. 6; see Col. 7, lines 42-45, where the “predetermined breaking point” allows systematic destruction).

Claim 26, Adrian discloses: 
The plug connector arrangement according to claim 1, wherein the perimeter of the first portion and the perimeter of the second portion are circumferentially continuous and uninterrupted (see fig. 6, where both first and second portion define a closed perimeter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adrian as applied to claims 7 and 12 above.
In regards to claim 11, Adrian discloses: 
The plug connector arrangement according to claim 7, but does not disclose one of the connecting elements and the compensating element is provided at least in part with a polytetrafluoroethylene (PTFE) coating.
However, PTFE coated compensating elements are well known to increase the ease of installation and reducing wear (see https://www.hitechseals.com/ptfe-coating.asp?lang=). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide a PTFE coating to the connecting element of Adrian to increase the ease of installation and reducing wear (see https://www.hitechseals.com/ptfe-coating.asp?lang=).

In regards to claim 13, Adrian discloses: 
The plug connector arrangement according to claim 12, wherein the set fracture sites include at least one tool engagement groove (see fig. 3 for illustrative purposes, where the fracture site is a “tool engagement groove”) defined on an outer perimeter of the connecting element (see Col. 9, lines 60-67, where the collar 25 is used to cover the fracture site), 
but does not explicitly disclose a collar in the embodiment in fig. 6.
However, Adrian discloses a collar (see fig. 9 for illustrative purposes, where a collar is used to cover the groove) defined on an outer perimeter of the connecting element (see Col. 9, lines 60-67, where the collar 25 is used to cover the fracture site) to protects the connecting element against damage (see Col. 9, lines 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the connecting element of Adrian with the provision of a collar to protect the connecting element against damage, as taught by Adrian (see Col. 9, lines 31-34).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adrian as applied to claim 7 above in view of Krause (DE-4010234). 
In regards to claim 8, Adrian discloses: 
The plug connector arrangement according to claim 7, but does not disclose the modulus of elasticity of the compensating element. 
However, Krause discloses: 
 wherein the compensating element is made of rubber (see paragraph 0028, line 263 of the translated document), and 
wherein the connecting element is made of PVC (see paragraph 0015, lines 153-158),  
wherein the compensating element has a modulus of elasticity that is smaller than a modulus of elasticity of a base body of the connecting element, 
the modulus of elasticity of the base body of the connecting element being in the range between 1 GPa and 10 GPa and the modulus of elasticity of the compensating element being in the range between 0.0004 GPa and 0.1 GPa, 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a rubber compensating element and a PVC connecting element because Krause discloses that it is known to use a rubber compensating element (see paragraph 0028, line 263) and a PVC connecting element (see paragraph 0015, lines 153-158) AND it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
In regards to the modulus of elasticity, the connecting element is in the range between 1 GPa and 10 GPa because PVC is known to be within a range of 2.4 GPa and 4.1 GPa (see website below) and the modulus of elasticity of the compensating element is in the range between 0.0004 GPa and 0.1 GPa because Rubbers are known to be within a range of 0.01 — 0.1 GPa (see https://www.engineeringtoolbox.com/young-modulus-d_417.html).

	Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adrian as applied to claim 7 above in view of Sparks (U.S. PGPub No. 2014/0319824).
	In regards to claim 14, Adrian discloses: 
The plug connector arrangement according to claim 1, 
but does not disclose: 
a snap in recess and protrusion defining an angle of rotation. 
However, Sparks discloses a similar plug connector, 
wherein a connecting element (348, fig. 6) includes along an inner perimeter at least one of a snap-in recess (368, fig. 6) 344040223.1defining an angle of rotation between connecting element and at least one of the lug component and the connecting body.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the connecting element of Adrian with the provision of a snap in recess to further to militate against relative movement between the connecting element and connecting body, as taught by Sparks (see paragraph 0040, lines 8-10). 

In regards to claim 15, Adrian discloses:
The plug connector arrangement according to claim 1, 
But does not disclose a snap-in surface provided with positioning means. 
However, Sparks discloses a similar plug connector, 
wherein a connecting element (348, fig. 6) includes at least one first snap-in surface (368, fig. 6), 
wherein at least one positioning means is provided on at least one of the first snap-in surface, and 
344040223.1defining an angle of rotation between connecting element and one of the lug component and the connecting body, 
but does not explicitly disclose at least one second snap-in surface.  bit b
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the connecting element of Adrian with the provision of at least one first snap-in surface to further to militate against relative movement between the connecting element and connecting body, as taught by Sparks (see paragraph 0040, lines 8-10). 
In regards to at least one second snap-in surface, it would have been obvious to one of ordinary skill in the art to modify the connecting element of Adrian with the provision of at least one secondary snap-in surface on the end comprising the lug component because it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced and in this case, providing a duplicate snap-in surface considered as a second snap in surface on the opposite end would not produce a new and unexpected result. See MPEP 2144.04(VI)(B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson et al. (U.S. Patent No. 6,409,221) discloses a device that comprises projections on the inner wall of the connecting element and the connecting body. 
Parekh et al. (U.S. PGPub No. 2015/0276110) discloses a device that comprises a slot on the inner wall of the connecting element and a projection on the connecting body.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679